1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 LEE ULIBARRI, JERRY ULIBARRI,
 8 ANTHONY ULIBARRI, and NIEVES
 9 SCHEHL,

10          Plaintiffs-Appellants,

11 v.                                                           NO. 30,062

12   LINDA LOE, as personal
13   representative of the Estate of
14   Antonio Roybal and in her
15   individual capacity and
16   NATIVIDAD ROYBAL,

17          Defendants-Appellees,

18 IN THE MATTER OF THE ESTATE
19 OF ANTONIO ROYBAL, deceased.

20 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
21 Eugenio S. Mathis, District Judge

22 Lee Ulibarri
23 Las Cruces, NM

24 Jerry Ulibarri
25 Orlando, FL

26 Anthony Ulibarri
27 Las Cruces, NM
 1 Nieves Schehl
 2 Titusville, FL

 3 Pro Se Appellants

 4 Arnold Padilla
 5 Albuquerque, NM

 6 for Appllees

 7                          MEMORANDUM OPINION

 8 FRY, Chief Judge.

 9       Summary dismissal was proposed for the reasons stated in the calendar notice.

10 No memorandum opposing summary dismissal has been filed, and the time for doing

11 so has expired. DISMISSED.

12       IT IS SO ORDERED.



13
14                                       CYNTHIA A. FRY, Chief Judge

15 WE CONCUR:



16
17 JAMES J. WECHSLER, Judge




                                           2
1
2 RODERICK T. KENNEDY, Judge




                               3